UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6177


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEITH LARKINS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:08-cr-00098-MBS-1)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Larkins, Appellant Pro Se.    John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith     Larkins     appeals     the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction.    We review for abuse of discretion a district court’s

decision on whether to reduce a sentence under § 3582(c)(2) and

review de novo a court’s conclusion on the scope of its legal

authority under that provision.             United States v. Munn, 595 F.3d

183, 186 (4th Cir. 2010).

           Section 3582(c)(2) is inapplicable to Larkins because

he was not sentenced “based on a sentencing range” that was

subsequently lowered by the United States Sentencing Commission.

Rather, as the district court correctly found, he was sentenced

to   the   mandatory        statutory   minimum    term   of    imprisonment.

Larkins’ sentence was therefore not subject to reduction under

§ 3582(c)(2).       Id. at 187 (“[A] defendant who was convicted of a

[cocaine base] offense but sentenced pursuant to a mandatory

statutory minimum sentence is ineligible for a reduction under

§ 3582(c)(2).”).

           Accordingly, we affirm the district court’s order.              We

dispense     with    oral    argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED

                                        2